DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4, 9-11 & 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Aug 5, 2022.

Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0058] of the disclosure requires correction, i.e.  Any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 12-15 & 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carusillo et al. (WO 2014/066337).
Carusillo et al. discloses;

1. A modular surgical system (e.g., element 50) comprising: a header module (e.g., via the disclosed upper chassis 104) comprising a power supply (e.g., via the disclosed mounted-power strip 146 and the connectable power cords 147/154 that make up a bus 168);  first surgical module; a second surgical module, wherein the first surgical module is arrangeable in a stack configuration with the header module and the second surgical module (e.g., via the disclosed modules 140 that are stacked within the component rack 138]; and a segmented power backplane, comprising: a first backplane segment in the header module; a second backplane segment in the first surgical module, wherein the second backplane segment is detachably coupled to the first backplane segment in the stack configuration; and a third backplane segment in the second surgical module, wherein the third backplane segment is detachably coupled to the second backplane segment in the stack configuration, and wherein the first backplane segment, the second backplane segment, and the third backplane segment are configured to cooperate to transmit energy from the power supply to the second surgical module in the stack configuration (E.g., via the disclosed modules 140 and bus 168 that communicate with each other and with the control module 162 through said bus 168.  The surgical modules 140 transmit energy from the firewire power supply in 162 to the second module 140 in the stack configuration, [00074], [00079]-[00081] & (Figs 1 & 2)}.

5. The modular surgical system of Claim 1, wherein the segmented power backplane defines a primary power domain and a standby power domain (e.g., via the disclosed multiple power and bus plugs created that reduce the potential excess current loads on the associated electrical circuits, [0080]-[0081]).

6. The modular surgical system of Claim 1, further comprising a segmented communication backplane (e.g., communication module and circuit 600/620 {e.g., [00099]).

7. The modular surgical system of Claim 6, wherein the segmented communication backplane comprises: a first communication backplane segment in the header module; a second communication backplane segment in the first surgical module, wherein the second communication backplane segment is detachably coupled to the first communication backplane segment in the stack configuration; and
a third communication backplane segment in the second surgical module, wherein the third communication backplane segment is detachably coupled to the second communication backplane segment in the stack configuration, and wherein the first communication backplane segment is configured to transmit a communication signal to the third communication backplane segment through the second communication backplane segment in the stack configuration [e.g., 00099].

8. A modular surgical system, comprising: a header module comprising a power supply; a first surgical module; a second surgical module, wherein the first surgical module is arrangeable in a stack configuration with the header module and the second surgical module; and a segmented power backplane extending from the power supply of the header module to the second surgical module, wherein the segmented power backplane is configured to deliver power from the power supply to the second surgical module through the first surgical module in the stacked configuration {[00074], [00079]-[00081] & (Figs 1 & 2)}.


12. The modular surgical system of Claim 8, wherein the segmented power backplane defines a primary power domain and a standby power domain (e.g., via the disclosed multiple power and bus plugs created that reduce the potential excess current loads on the associated electrical circuits, [0080]-[0081]).

13.  The modular surgical system of Claim 8, further comprising a segmented communication backplane [e.g., 00099].

14. The modular surgical system of Claim 13, wherein the segmented communication backplane comprises: a first communication backplane segment in the header module; a second communication backplane segment in the first surgical module, wherein the second communication backplane segment is detachably coupled to the first communication backplane segment in the stack configuration; and
a third communication backplane segment in the second surgical module, wherein the third communication backplane segment is detachably coupled to the second communication backplane segment in the stack configuration, and wherein the first communication backplane segment is configured to transmit a communication signal to the third communication backplane segment through the second communication backplane segment in the stack configuration (e.g., [00080]-[00081] & [00099]).

15. A modular surgical system, comprising: a header module comprising a power supply;
a first surgical module without an independent power supply; a second surgical module without an independent power supply, wherein the first surgical module is arranged in a stack configuration with the header module and the second surgical module; and a segmented power backplane configured to deliver power from the power supply to the second surgical module through the first surgical module {[00074], [00079]-[00081] & (Figs 1 & 2)}.


18. The modular surgical system of Claim 15, wherein the segmented power backplane defines a primary power domain and a standby power domain (e.g., [00080]-[00081] & [00099]).

19. The modular surgical system of Claim 15, further comprising a segmented communication backplane (e.g., [00080]-[00081] & [00099]).

20. The modular surgical system of Claim 19, wherein the segmented communication backplane comprises: a first communication backplane segment in the header module; a second communication backplane segment in the first surgical module, wherein the second communication backplane segment is detachably coupled to the first communication backplane segment in the stack configuration; and
a third communication backplane segment in the second surgical module, wherein the third communication backplane segment is detachably coupled to the second communication backplane segment in the stack configuration, and wherein the first communication backplane segment is configured to transmit a communication signal to the third communication backplane segment through the second communication backplane segment in the stack configuration (e.g., [00080]-[00081] & [00099]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792